 1   TREY JONES (SBN: 237607)
     LAW OFFICES OF H.W. TREY JONES
 2   680 South Santa Fe Avenue
     Los Angeles, CA 90021
 3   Telephone: (310) 575-9955
     Facsimile: (310) 575-9919
 4
     Attorney for Plaintiffs
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11   GARY FARRIS and MELVA FARRIS,                     Case No.: 3:18-cv-04186-JST
12                               Plaintiffs,           STIPULATION TO CONTINUE
                                                       CASE MANAGEMENT
13                                                     CONFERENCE AND RELATED
                                                       DEADLINES;
14                                                     [PROPOSED] ORDER
15   3M COMPANY, et al.                                Complaint filed:    May 15, 2018
16
                                        Defendants.
17
18         WHEREAS, Plaintiffs GARY FARRIS and MELVA FARRIS (“Plaintiffs”)
19   filed a complaint in Alameda County Superior Court alleging causes of action for
20   Strict Liability, Negligence, Fraud, Conspiracy to Defraud, and Market Share, arising
21   out of alleged exposure to asbestos, (the “Complaint”).
22         WHEREAS, The matter was removed from the Alameda County Superior
23   Court to the United States District Court for the Northern District of California;
24         WHEREAS, Plaintiff’s counsel recently discovered that many of the
25   defendants in the matter have not been served;
26         WHEREAS, a Case Management Conference is calendared for October 24,
27   2018 and the Parties are to meet and confer concerning a Joint Case Management
28   Statement by October 3, 2018 and file said same on October 15, 2018;


                                                 1
         STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES;
                                       [PROPOSED] ORDER
 1           WHEREAS, the Parties request that these dates be pushed out so the Plaintiffs
 2   can complete service of all defendants.
 3           Based on the foregoing, IT IS HEREBY STIPULATED, by and between
 4   Plaintiffs and the defendants who have appeared in the matter to date, CARRIER
 5   CORPORATION, CRANE CO., GENERAL ELECTRIC COMPANY, IMO
 6   INDUSTRIES,         INC.,    PARKER-HANNIFIN              CORPORATION,          RICOH
 7   COMPANY, LTD., RICOH COMPANY, LTD. and RICOH USA, INC.
 8           1.    That the Case Management Conference be continued to November 28,
 9   2018;
10           2.    That the deadline for the Parties to meet and confer concerning a Joint
11   Case Management Statement be continued to November 7, 2018;
12           3.    That the deadline to file the Joint Case Management Statement be
13   continued to November 21, 2018,
14
15
16   Dated: September 26, 2018                       LAW OFFICE OF H.W. TREY JONES

17                                                   By: /s/ Trey Jones
18                                                       TREY JONES, ESQ.
                                                         Attorneys for Plaintiffs
19                                                   GARY FARRIS and MELVA FARRIS

20   Dated: September 26, 2018                       TUCKER ELLIS LLP
21
22                                                   By:   /s/ Ronald Q Tran

23                                                         Attorneys for
                                                           CARRIER CORPORATION
24   Dated: September 26, 2018                 K&L GATES LLP
25
26                                                   By:   /s/ Geoffrey M Davis

27                                                         Attorneys for Defendant
                                                           CRANE CO.
28


                                                 2
         STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES;
                                       [PROPOSED] ORDER
 1   Dated: September 26, 2018                 WFBM, LLP

 2                                             By:   /s/ Charles T. Sheldon
 3                                                   Attorneys for Defendant
 4                                                   GENERAL ELECTRIC
                                                     COMPANY
 5
 6   Dated: September 26, 2018                 LEADER & BERKON LLP

 7                                             By:   /s/ Bobbie Rae Bailey
 8
                                                     Attorneys for Defendant
 9                                                   IMO INDUSTRIES, INC.
10
     Dated: September 26, 2018                 DUANE MORRIS LLP
11
12                                             By:   /s/ Christopher Sean Patterson
13                                                   Attorneys for Defendant
                                                     PARKER-HANNIFIN
14                                                   CORPORATION
15
16   Dated: September 26, 2018                 MANNING GROSS +
                                               MASSENBURG LLP
17
18
                                               By:   /s/ Mary Katherine Back
19
                                                     Attorneys for Defendants
20                                                   RICOH COMPANY, LTD. and
                                                     RICOH USA, INC.
21
22
23
24
25
26
27
28


                                           3
        STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES;
                                      [PROPOSED] ORDER
 1                                            ORDER
           Based RQWKHforegoing stipulation by the parties, the Court hereby orders that:
 2
           1.    That the Case Management Conference be continued to November 28,
 3
 4         2018; 'HFHPEHUDWSP
           2.    That the deadline for the Parties to meet and confer concerning a Joint
 5
           Case Management Statement be continued to November 7, 2018;
 6
           3.    That the deadline to file the Joint Case Management Statement be
 7
           continued to November 21, 2018,
 8
     IT IS SO ORDERED.
 9
10
            October 2, 2018
     Dated:_____________
11
                                     ___________________________________________
12
                                     HON. JON S. TIGAR
13                                   United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                4
         STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES;
                                       [PROPOSED] ORDER
